Judgment, Supreme Court, Bronx County (Barbara Newman, J.), entered on or about June 15, 2000, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree, and burglary in the first degree (two counts), and sentencing him, as a second felony offender, to two consecutive terms of 12V2 to 25 years for the burglary convictions, and two concurrent terms of 1272 to 25 years for the rape and sodomy convictions, to run consecutively with the burglary convictions, unanimously affirmed.
Defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]) was properly denied as the record supports the trial court’s determination that defendant failed to make a prima facie showing of intentional discrimination in the prosecution’s exercise of its peremptory challenges (People v Brown, 97 NY2d 500, 507-508 [2002]; People v Williams, 301 AD2d 369 [2003], lv denied 99 NY2d 659 [2003]). Defendant’s numerical argument was not so compelling as to be conclusive (see People v Walker, 306 AD2d 56, 56 [2003], lv denied 100 NY2d 600 [2003]; People v Truesdale, 299 AD2d 289, 290 [2002], lv denied 99 NY2d 659 [2003]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.